284 S.E.2d 538 (1981)
James TRUDELL, Employee, Plaintiff,
v.
SEVEN LAKES HEATING & AIR CONDITIONING COMPANY, Employer;
Hartford Accident & Indemnity Company, Carrier; Defendants.
No. 8110IC345.
Court of Appeals of North Carolina.
December 1, 1981.
*539 Pollock, Fullenwider, Cunningham & Patterson by Bruce T. Cunningham, Jr., Southern Pines, for plaintiff-appellant.
Johnson, Patterson, Dilthey & Clay by Richard T. Boyette, Raleigh, for defendants-appellees.
*540 VAUGHN, Judge.
Plaintiff's appeal does not challenge the sufficiency of the Commission's Findings of Fact. Plaintiff rather challenges its conclusion that his injury was not caused by an "accident." The issue, therefore, is whether the Commission's award is justified by its findings. Buck v. Procter & Gamble Co., 52 N.C.App. 88, 278 S.E.2d 268 (1981). We conclude it is.
Mere injury does not entitle an employee to compensation under North Carolina's Workers' Compensation Act. Bigelow v. Tire Sales Co., 12 N.C.App. 220, 182 S.E.2d 856 (1971). The injury must result from an accident arising out of and in the course of employment. G.S. 97-2(6). "Accident" has been defined as (1) an unlooked for and untoward event which is not expected or designed by the injured employee; (2) a result produced by a fortuitous cause. Pulley v. Association, 30 N.C.App. 94, 226 S.E.2d 227 (1976).
An injury which occurs under normal work conditions is not considered an accident arising out of employment. Work conditions may be considered normal despite the presence of changed circumstances. E. g., Jackson v. Highway Commission, 272 N.C. 697, 158 S.E.2d 865 (1968); Reams v. Burlington Industries, 42 N.C.App. 54, 255 S.E.2d 586 (1979). In Jackson, the claimant suffered a heart attack while working a snow plow overtime. The Court stated that the "extra hours on call were customary when, by weather conditions, there was need for the use of the machine he operated." 272 N.C. at 701, 158 S.E.2d at 868. In Reams, this Court stated "[w]e do not think that the mere fact that the plaintiff was performing a task for his employer which involved a greater volume of lifting than his ordinarily assigned task may be taken as an indication that an injury he sustained while performing the work was the result of an accident...." 42 N.C. App. at 57, 255 S.E.2d at 588.
In the present cause, we also fail to find evidence that plaintiff's injury was caused by an "unlooked for and untoward event" or a "fortuitous cause." The uncontradicted evidence is that plaintiff had performed similar work for two and a half years prior to his employment with Seven Lakes Heating and Air Conditioning Company. Although plaintiff testified that the Seven Lakes Condominium was the lowest unit under which he had ever worked, there is no evidence that plaintiff's task involved unusual exertion or twisting. See generally Edwards v. Publishing Co., 227 N.C. 184, 41 S.E.2d 592 (1947); Porter v. Shelby Knit, Inc., 46 N.C.App. 22, 264 S.E.2d 360 (1980). His location underneath the building was normal for air duct installation. Compare with Dunton v. Construction Co., 19 N.C. App. 51, 198 S.E.2d 8 (1973). At times he was required to lie on his back but there is no finding that that position was an unusually cramped one from which to work.
Plaintiff worked for at least one week and possibly two weeks under such conditions before experiencing the pain of which he presently complains. We agree with the Commission that by that time, the low crawl space had become part of plaintiff's normal work routine. There was, therefore, no accident causing his back injury. The award order is affirmed.
Affirmed.
HILL and WHICHARD, JJ., concur.